EXHIBIT 10.20

CONTRIBUTION AGREEMENT

 

This Contribution Agreement (the “Agreement”), made and entered into as of June
26, 2019 (the “Effective Date”), is by and between HealthStream, Inc., a
Tennessee corporation (“HealthStream”), and Robert A. Frist, Jr., an individual
resident of the State of Tennessee (“Frist”).

 

WHEREAS, Frist desires to contribute to HealthStream, and HealthStream desires
to accept from Frist (the “Contribution”), 86,372 shares of common stock, no par
value (“Common Stock”), of HealthStream (collectively, the “Contributed
Shares”);

 

WHEREAS, pursuant to the terms and conditions of this Agreement and the
HealthStream, Inc. 2016 Omnibus Incentive Plan (the “Plan”), HealthStream
desires to grant 78,520 shares of Common Stock (the “Grant Shares”) to the
individuals and in the amounts set forth on the attached spreadsheet as Exhibit
A (such individuals, the “Recipients”); and

 

WHEREAS, HealthStream and Frist desire to memorialize in writing the terms,
provisions and conditions of the Contribution and the share grant.

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1.Contribution; Share Grant.

 

(a)Contribution.  Subject to the terms and conditions of this Agreement and
without any compensation paid by HealthStream to Frist, at the Closing (as
defined below), Frist hereby contributes the Contributed Shares to HealthStream,
and HealthStream hereby accepts such contribution.  Frist shall execute stock
powers or other evidence of transfer evidencing such contribution and transfer
as may reasonably be requested by HealthStream, and shall deliver to
HealthStream stock certificates (as applicable) representing all of the
Contributed Shares.

 

(b)Closing.  The closing of the Contribution (the “Closing”) will take place
concurrently with the execution and delivery hereof at the offices of
HealthStream at 500 11th Avenue North, Suite 1000, Nashville, Tennessee 37203
effective as of 3:01 p.m. (local time) on the Effective Date.

 

(c) Share Grant.  HealthStream hereby agrees to grant the Grant Shares to the
Recipients pursuant to the Plan in the amounts set forth on Exhibit A hereto as
Other Stock-Based Awards (as defined in the Plan), which grants have been
approved by the Compensation Committee of HealthStream.  It is anticipated that
the Grant Shares will be issued to the Recipients on or about July 25, 2019, and
such Grant Shares will not be subject to any vesting conditions.

 

Section 2.Representations and Warranties of Frist.  Frist represents and
warrants as of the Closing to HealthStream as follows:

 

(a)Authority.  This Agreement constitutes the valid and binding obligation of
Frist, enforceable against Frist in accordance with its terms.  Frist has all
requisite power, authority and capacity to execute and deliver this Agreement
and to consummate the transactions contemplated hereby.  

 

--------------------------------------------------------------------------------

 

 

(b)No Conflict.  Neither the execution and delivery of this Agreement by Frist
nor the consummation of the transactions contemplated hereby will, directly or
indirectly (with or without notice or lapse of time): (i) conflict with any
legal requirement or order of any court or governmental authority to which Frist
is subject, or (ii) breach any provision of any material contract to which Frist
is a party.

 

(c)No Consent.  Frist is not required to give any notice to or obtain any
consent or approval from any person in connection with the execution and
delivery of this Agreement by Frist or the consummation of the transactions
contemplated hereby.

 

(d)Legal Proceedings; Orders.  There are no legal proceedings or actions pending
or, to the knowledge of Frist, threatened, against Frist that challenge, or that
may have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the transactions contemplated hereby.

 

(e)Ownership of Contributed Shares.  Frist has good and valid title to the
Contributed Shares, free and clear of all liens and encumbrances.

 

Section 3.Representations and Warranties of HealthStream.  HealthStream
represents and warrants as of the Closing to Frist as follows:

 

(a)Authority.  This Agreement constitutes the valid and binding obligation of
HealthStream, enforceable against HealthStream in accordance with its
terms.  HealthStream has all requisite corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by HealthStream and the
consummation of the transactions contemplated hereby have been duly and validly
authorized and approved by HealthStream.

 

(b)No Conflict.  Neither the execution and delivery of this Agreement by
HealthStream nor the consummation of the transactions contemplated hereby will,
directly or indirectly (with or without notice or lapse of time): (i) conflict
with any legal requirement or order of any court or governmental authority to
which HealthStream is subject, or (ii) breach any provision of any material
contract to which HealthStream is a party.

 

(c)No Consent.  HealthStream is not required to give any notice to or obtain any
consent or approval from any person in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby.

 

(d)Legal Proceedings; Orders.  There are no legal proceedings or actions pending
or, to the knowledge of HealthStream, threatened, against HealthStream that
challenge, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with, any of the transactions contemplated hereby.    

 

Section 4.Miscellaneous.

 

(a)Waiver.  No failure to exercise, and no delay in exercising, on the part of
either party, any privilege, any power or any right hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any privilege, right
or power hereunder preclude further exercise of

2

--------------------------------------------------------------------------------

 

any other privilege, right or power hereunder.

 

(b)Entire Agreement and Modification.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
agreement and supersedes all prior agreements between the parties with respect
to its subject matter.  This Agreement may not be amended except by a written
agreement signed by the party to be charged with the amendment.

 

(c)Assignment; Binding Effect.  This Agreement may not be assigned by either
party without the prior written consent of the other party.  Subject to the
foregoing, this Agreement will be binding upon and shall inure to the benefit of
the parties hereto and their permitted successors and assigns.

 

(d)Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any invalid or
unenforceable provision shall be replaced by HealthStream and Frist with a valid
provision which most closely approximates the intent and economic effect of the
invalid or unenforceable provision.

 

(e)Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Tennessee, without regard to the
conflict of law provisions thereof.  

 

(f)Construction.  The language used in the Agreement will be construed, in all
cases, according to its fair meaning, and not for or against any party
hereto.  The parties acknowledge that each party has reviewed this Agreement and
that rules of construction to the effect that any ambiguities are to be resolved
against the drafting party will not be available in the interpretation of this
Agreement.

 

(g)Execution of Agreement; Counterparts.  This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.  

 

[remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Frist and HealthStream have executed this Agreement as of
the Effective Date.

 

 

 

 

Robert A. Frist, Jr.

 

 

 

 

 

 

 

 

 

 

 

 

 

Sign Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

HealthStream, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Michael M. Collier

 

 

 

Its:

General Counsel & Senior Vice President

 

 

 

 




[Signature Page to Contribution Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

 

[See Attached.]

26673792.2

 